Citation Nr: 0732638	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-40 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether an appeal of a January 2004 rating decision, 
which denied service connection for a skin disability, was 
timely perfected.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus with cataracts of both eyes and 
retinopathy of the right eye.  

3.  Whether the veteran has submitted a timely notice of 
disagreement with a June 2003 rating decision denying service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2006.  A transcript 
of the hearing is of record. 

The veteran's claim a higher initial rating for diabetes with 
cataracts and retinopathy and the issue of whether a timely 
notice of disagreement has been received with respect to a 
June 2003 rating decision denying service connection for PTSD 
are addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  Service connection for a skin disability was denied in a 
rating decision of January 2004; the veteran was informed of 
this decision and his appellate rights by letter mailed to 
his address of record on January 23, 2004; in response to his 
notice of disagreement; a statement of the case was mailed to 
the veteran on October 27, 2004; the issue was not thereafter 
addressed in any written communication from the veteran or 
his representative until July 2005.

2.  The veteran did not request an extension of time to file 
his substantive appeal.  


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal as to 
the January 2004 denial of service connection for a skin 
disability.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 3.109, 20.202, 20.302, 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Appellate review of an RO decision is initiated by the filing 
of a notice of disagreement and completed by the filing of a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2007).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. § 20.302(b) (2007); Rowell v. Principi, 4 Vet. App. 9, 
17 (1993) (where a claimant did not perfect an appeal by 
timely filing a substantive appeal, the RO rating decision 
became final).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  The formal appeal permits the appellant to consider 
the reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3) (West 2002);  Roy, 5 Vet. App. at 
555.

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 3.109(b) 
(2007).  A request for such an extension should be in writing 
and must be made prior to the expiration of the time limit 
for filing the substantive appeal.  38 C.F.R. § 20.303 
(2007).

The record reflects that on January 23, 2004, the RO mailed 
notification to the veteran of its January 2004 decision that 
denied service connection for a skin disability.  Thereafter, 
the veteran filed a timely notice of disagreement with 
respect to that issue.  In October 2004, the RO mailed a 
statement of the case regarding the appeal of the denial of 
service connection for a skin disability.  In a cover letter 
sent with the statement of the case, the veteran was informed 
that he must submit a Substantive Appeal within 60 days, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, to perfect his appeal.  The issue was not 
thereafter addressed in any written communication received 
from the veteran or his representative until July 2005, well 
after the time limit for submitting the Substantive Appeal.

The Board notes that the RO did not certify the issue of 
entitlement to service connection for skin disability for 
appellate consideration.  At the hearing on appeal before the 
undersigned, the veteran's representative argued that the 
matter is properly before the Board.  He essentially contends 
that the VA Form 9 submitted in November 2004 should be 
construed as a Substantive Appeal on the skin issue.


In August 2007, the Board sent the veteran a letter informing 
him of the above circumstances and that the Board was 
considering whether to dismiss his appeal with respect to 
this issue based on his failure to submit a timely 
Substantive Appeal.  He was also informed of his options for 
a Board hearing and that he would be afforded a period of 60 
days to submit evidence and/or argument and to request a 
Board hearing.  The veteran did not respond to this letter.

The Board notes that in the VA Form 9 submitted in November 
2004, the veteran specified that he was only appealing a PTSD 
issue and diabetic retinopathy issue.  Therefore, this 
document clearly does not constitute a Substantive Appeal 
with respect to the skin issue.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The U. 
S. Court of Appeals for Veterans Claims decided in Corry v. 
Derwinski, 3 Vet. App. 231 (1992), however, that there is no 
legal entitlement to an extension of time; rather, 38 C.F.R. 
§ 3.109(b) commits the decision to the sole discretion of the 
Secretary.  Specifically, 38 C.F.R. § 3.109(b) requires that 
where an extension is requested after expiration of a time 
limit, the required action must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  In 
this case, the veteran has not requested an extension of time 
for filing a substantive appeal, and he has not demonstrated 
good cause for an untimely filing of a substantive appeal as 
to this issue.

The Board finds that in the absence of a timely filed 
substantive appeal, the veteran has not complied with the 
legal requirements for perfecting an appeal.  Accordingly, 
the Board lacks jurisdiction to address the underlying claim 
of entitlement to service connection for a skin disability.





ORDER

A timely Substantive Appeal not having been filed, the issue 
of entitlement to service connection for a skin disability is 
dismissed.


REMAND

The veteran is currently service connected for type II 
diabetes mellitus with retinopathy in his right eye and 
cataracts in both eyes.  The veteran claims that he should be 
granted a separate compensable rating for his eye impairment.  
The veteran has submitted VA outpatient treatment records 
that show that he has a visual field defect, but the 
outpatient treatment records are inadequate for rating 
purposes.  In addition, the veteran's last VA examination 
pertaining to the veteran's diabetes and eye disabilities was 
in August 2002.  The Board finds that a new VA examination is 
needed to determine the current severity of the veteran's 
disability.

The Board also notes that the veteran has not been provided 
appropriate notice with respect to the effective-date element 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) 

In December 2004, the RO determined that the veteran had not 
submitted a timely notice of disagreement with a June 2003 
rating decision denying service connection for PTSD.  In July 
2005, the veteran submitted a notice of disagreement with the 
December 2004 determination.  The RO has not provided the 
veteran with a statement of the case in response to this 
notice of disagreement.  Because the notice of disagreement 
placed the issue in appellate status, the matter must be 
remanded for the originating agency to issue a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided a statement of the 
case on the issue of whether the veteran 
has submitted a timely notice of 
disagreement with a June 2003 rating 
decision denying service connection for 
PTSD.  The veteran should be informed of 
the requirements to perfect an appeal 
with respect to this issue.

2.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
it should associate with the claims 
folders a copy of any pertinent VA 
outpatient records for the period since 
March 2006.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected diabetes mellitus.  The 
claims folders must be made available to 
and reviewed by the examiner.  

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should specifically indicate 
whether the veteran's diabetes currently 
requires or previously required insulin, 
restriction of his diet, regulation of 
his activities, and whether it has caused 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or 
visits to a diabetic care provider, and 
the frequency of any such 
hospitalizations or visits.  The examiner 
should also identify any complications of 
the veteran's diabetes.

If it is found that the veteran's 
diabetes necessitates the regulation of 
his activities, the examiner should 
describe the type and degree of 
regulation that is required.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

5.  The veteran should also be afforded 
an examination by an ophthalmologist to 
determine the current degree of severity 
of his service-connected retinopathy and 
cataracts.  The claims folders must be 
made available to and reviewed by the 
examiner.  

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  In 
particular, the examiner should determine 
the degree of impairment of visual 
acuity, and the extent of any field loss, 
pain, rest-requirements, or episodic 
incapacity.  

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs


